Citation Nr: 1821605	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  07-03 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected cervical spine strain, to include intervertebral disc syndrome and degenerative disc disease.

2.  Entitlement to service connection for a left lower extremity nerve disability.

3.  Entitlement to an increased disability rating in excess of 20 percent for service-connected status post fifth metatarsophalangeal joint fracture of the left foot with peroneal tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 and August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The procedural history of this case is complex.

The issues of entitlement to increased disability ratings for service-connected cervical spine strain and status post fifth metatarsophalangeal joint fracture of the left foot with peroneal tendonitis ("left foot disability") are on appeal from the August 2013 rating decision.  They were previously remanded in October 2017 to allow the Veteran to present testimony at a Board hearing.  

Concerning the claim seeking entitlement to service connection for a left lower extremity nerve disability, to include as secondary to service-connected disability, the Board noted in its April 2010 and May 2012 remands that the RO had previously certified issues of entitlement to service connection for inflammation of the external popliteal nerve and entitlement to service connection for radiculopathy/sciatica of the left lower extremity.  These issues are on appeal from the April 2005 rating decision which denied service connection for "left leg nerve damage and spasms," and the Board has continued to characterize this matter as a single issue.  This issue was previously remanded for further development in April 2010, July 2011, May 2012, and October 2017.  

The Veteran presented testimonial evidence on these issues at a Board hearing held via videoconferencing equipment before the undersigned Veterans Law Judge in January 2018.  A copy of the transcript of that hearing is of record.

In an April 2010 decision, the Board denied the Veteran's claim seeking service connection for a left ankle disability with manifestations separate and distinct from the service-connected left foot disability.  In a September 2011 VA Form 21-526 Application for Compensation and Pension, the Veteran noted a claim regarding her left foot and ankle.  In a January 2012 Appellant's Brief, the Veteran's representative presented argument on whether the Agency of Original Jurisdiction (AOJ) erred in denying entitlement to service connection for a left ankle condition.  The Board referred the issue of whether new and material evidence had been received sufficient to reopen the issue of entitlement to service connection for a left ankle disability in May 2012.  In an April 2014 Statement In Support of Claim, the Veteran again wrote that she wanted her claim concerning her left ankle reopened, if it was not already open.  The issue of whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a left ankle disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to an increased disability rating in excess of 20 percent for service-connected status post fifth metatarsophalangeal joint fracture of the left foot with peroneal tendonitis and entitlement to service connection for a left lower extremity nerve disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, her service-connected cervical spine disability has manifested in range of motion limited to 30 degrees of flexion and guarding or muscle spasm severe enough to result in straightening of cervical lordosis.


CONCLUSION OF LAW

The criteria for an increased 20 percent disability rating, but no higher, for the service connected cervical spine disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the United States Court of Appeals for the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he or she is an interested party, the claimant's interest may affect the credibility of his or her testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to each claim. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is currently in receipt of a 10 percent disability rating for her service-connected cervical spine disability under Diagnostic Code 5237, used for rating cervical strain.  This diagnostic code is evaluated using the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").

The General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.  A 30 percent disability rating is warranted where forward flexion of the cervical spine is limited to 15 degrees or less; or, where there is favorable ankylosis of the entire cervical spine. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion noted above are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

The Veteran was provided with a VA examination of her cervical spine in August 2013, at which time she reported seeing a chiropractor twice a week for neck and back pain, providing some relief, and that she took muscle relaxants for relief.  She reported that she was most bothered by turning to look over her shoulder, like when driving, and noted that her neck pops and cracks.  On physical examination, she demonstrated forward flexion of zero to 45 degrees, extension of zero to 45 degrees, right lateral flexion of zero to 40 degrees, left lateral flexion of zero to 45 degrees, right lateral rotation of zero to 80 degrees and left lateral rotation of zero to 80 degrees on range of motion testing.  There was no objective evidence of painful motion during this testing except for pain beginning at 40 degrees of right lateral flexion.  The examination report states that the Veteran did not report flare-ups of symptomatology.   There was localized tenderness or pain to palpation, but no guarding or muscle spasms were observed.  The examiner noted that an X-ray from March 2012 showed straightening of cervical lordosis, which the VA examiner indicated "could be secondary to positioning, pain, or spasm."  A May 2008 MRI of the cervical spine showed straightening of and slight reversal of lordosis.

A March 2014 Disability Benefits Questionnaire recorded the Veteran's report of experiencing flare-ups of neck stiffness, pain, and limitation of motion.  Range of motion testing demonstrated forward flexion from zero to 40 degrees; extension from zero to 40 degrees, with objective evidence of pain at 20 degrees; right lateral flexion from zero to 30 degrees; left lateral flexion from zero to 25 degrees; right lateral rotation from zero to 40 degrees; and left lateral rotation from zero to 30 degrees.  There was no further limitation following three repetitions of movement, except possibly an additional five degrees lost for left lateral rotation (boxes for both 25 and 30 degrees are checked).  The examining physician indicated that guarding or muscle spasm was present but did not result in abnormal gait or spinal contour.   However, the report also indicated that MRI of the cervical spine demonstrated mild straightening of the cervical spine.

A December 2015 VA physical therapy consult note has been associated with the claims file.  At that visit, the Veteran displayed range of motion of the cervical spine of forward flexion from zero to 30 degrees, extension from zero to 50 degrees, right and left lateral flex both from zero to 25 degrees, and left and right lateral rotation from zero to 60 degrees.  The listed goals included "decreasing spasms."

The Veteran testified at the Board hearing in January 2018 that it hurts to look over her left shoulder, like when driving, and that she sometimes will have to pivot her entire body to look behind her.  She reported that sometimes her neck will hurt a great deal when she first wakes up.  The Veteran further testified that sometimes when she tries to turn her neck it will get sharp pain at the back or left side, and that if she tries to look over her shoulder quickly, her neck will hurt for the next few days.  She protectively turns her neck slowly because she is scared of it hurting for days.

When considering the evidence of record under the aforementioned laws and regulations, the Board finds that an increased 20 percent rating, but no higher, is warranted for the service-connected cervical spine disability.

While range of motion testing for the cervical spine prior to December 2015 did not show forward flexion limited to 30 degrees or a combined range of motion of the cervical spine of 170 degrees or less, the August 2013 VA examination and VA treatment records document that the Veteran was taking muscle relaxers, with an X-ray from March 2012 showing straightening of cervical lordosis, which was noted to be secondary to positioning, pain, or spasm.  Resolving all reasonable doubt in the Veteran's favor allows for a finding that the Veteran's abnormal spinal contour resulted from muscle spasms relating to her service-connected cervical spine disability.  The forward flexion measurement of zero to 30 degrees captured at the December 2015 VA examination corresponds to the minimum degree of limited forward flexion contemplated for a 20 percent disability rating for the cervical spine under the General Rating Formula.  

While the evidence is found to support the award of a 20 percent disability rating for the service-connected cervical spine disability, a preponderance of the evidence is found to weigh against an award in excess of 20 percent.  As noted above, the Veteran's most severe limitation of motion of the cervical spine as documented in the claims file, to 30 degrees, corresponds to the minimum limitation of forward flexion which meets the criteria for a 20 percent disability rating.  While having considered the Veteran's reports concerning flare-ups of stiffness and pain, particularly after quickly performing lateral rotation of the neck, the additional functional limitation is not found to more closely approximate the criteria for the next higher rating, which contemplates forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the award of an evaluation in excess of 20 percent, that doctrine is not applicable.  See 38 C.F.R. §§ 4.3, 4.7.   

The Veteran was previously granted service connection for neurological abnormalities associated with the service-connected cervical spine disability including cervicogenic headache disorder and radiculopathy, left upper extremity, currently evaluated at 50 percent and 20 percent disabling, respectively.  Claims for higher evaluations for these associated neurological abnormalities were most-recently readjudicated in a January 2018 Statement of the Case.  At the time of this decision, the Veteran has not submitted a substantive appeal to the Board of these related issues.

Finally, it is recognized that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The AOJ granted the Veteran's claim for entitlement to a TDIU in a January 2018 rating decision.  The RO assigned an effective date of August 22, 2014, as the day following the date the Veteran was last employed.  The Veteran has not, as of yet, raised an appeal disagreeing with the effective date assigned for the award of a TDIU.  Such adjudication constitutes a permissible bifurcation of the TDIU claim from the increased rating claim here on appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006); Holland v. Brown, 6 Vet. App. 443, 447 (1994); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not (as of yet) perfected for appellate review.   


ORDER

A 20 percent disability rating for service-connected cervical spine disability, but no higher, is granted.


REMAND

Although the Board regrets any further delay, especially in light of this case's extensive procedural history, further development is found needed prior to adjudication of the remaining issues here on appeal.

The Veteran asserts that she suffers from a nerve disability or disabilities of the left leg as a result of an in-service injury and/or as secondary to service-connected disabilities.  At the Board hearing, she described experiencing weakness and pain in her left leg, with achiness when there is pressure on the buttock or thigh area (like if sitting on a hard surface) and with a painful pulling sensation from behind the knee into the ankle when standing or walking.

In its May 2012 Remand, the Board discussed how the examiner's statement in a July 2011 VA examination report that "[n]o orthopedic or neurological defects are noted at this time" were in direct contrast with findings from a February 2012 private chiropractor record.  The chiropractor, N.N.D., indicated that he had been treating the Veteran since January 2012 for complaints including low back pain and left leg pain, tingling, numbness, and weakness.  The chiropractor supplied a diagnosis of chronic sciatica secondary to degenerative disc disease, and stated that it was likely that the Veteran's current sciatica neuralgia was secondary to her lumbosacral strain/sprain incurred during military service.  It was stated that despite the lack of confirmation on previous nerve conduction studies of radiculopathy, he found that motor, sensory, and orthopedic results strongly suggesting radicular pathology of the left L5 nerve.  The Board directed that a supplemental medical opinion be provided which considered the evidence of record including that described above.

A VA peripheral nerve examination was provided in October 2013.  The examination report indicates that the examiner did not review the claims file or any other records.  Based on the Veteran's stated medical history, the examiner wrote that EMG/NCV studies were reportedly normal about 10 years prior.  The Veteran gave a medical history of having nerve blocks without significant reduction in pain.  The examiner concluded that the Veteran's current pain in the ankle and foot would appear to be related to the injury she had in 1998, but "there does not appear to be any nerve injury."

An additional VA peripheral nerve examination was conducted in March 2016.  This examiner noted review of the claims file, and stated that the Veteran's lumbar MRIs had not found significant degenerative joint disease or herniations.  It was concluded that the Veteran did not have any symptoms attributable to a peripheral nerve condition, and that her history was not consistent with a left lumbar radiculopathy but rather that her left foot/leg pain was related to local musculoskeletal issues.

An additional VA peripheral nerve examination was provided in April 2016 "via approved video telehealth."  The Veteran reported persistent lower back pain with radicular pain down the left leg, with numbness and tingling along the left side of the leg.  She further reported severe constant and dull intermittent pain for the left lower extremity.  Despite the notation that this was a video telehealth examination, findings were provided concerning strength, sensory, and reflex testing.  The examiner concluded that the Veteran does not have a lumbar radiculopathy because an EMG study from September 2005 was normal and showed no neurophysiologic evidence of lumbar radiculopathy.  The examiner noted that an MRI of the lumbar spine in 2014 showed mild disc bulge, L4-L5, but she stated that this change was mild and age related.
   
It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Evidence of record indicating the presence of neurological involvement has not been addressed by any of the VA examination reports: an August 2013 VA examination of the thoracolumbar spine documents that the examiner found mild sciatic nerve involvement, radiculopathy with decreased sensory examination for the left thigh/knee and lower leg, ankle, and toes; and a March 2014 lumbar spine DBQ includes a diagnosis of lumbar radiculopathy.  As the Veteran has not yet been provided with a VA examination which addresses this evidence, as well as a November 2012 private MRI documenting "findings [which] raise visual suspicion of compression or impingement of posterior tibial nerve and its branches," the current examination reports are found to be inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  On remand, a supplemental VA medical opinion should be sought which fully considers the contradictory evidence of record.

Given the conflicting medical evidence regarding the origin of the Veteran's described left leg pain and whether or not it is related to a service-connected disorder, the Veteran's appeal seeking a disability rating in excess of 20 percent for service-connected status post fifth metatarsophalangeal joint fracture of the left foot, with peroneal tendonitis is found to be inextricably intertwined with the remanded issue of entitlement to service connection for a lower extremity nerve disability and the referred issue of whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a left ankle disability; it therefore must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  
     
As the Board is remanding these matters for further development, the AOJ should take action to ensure that any outstanding VA treatment records are associated with the claims file.

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records, including any from January 2018 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's VA claims file to a suitably qualified medical professional ("reviewer") for a supplemental medical opinion as to the nature and etiology of the Veteran's left leg pain/ claimed left lower extremity nerve disability.  The reviewer must be given full access to the Veteran's complete VA claims file, including a copy of this remand and the Veteran's electronic records for review and the reviewer must specifically note on the report whether these were reviewed in connection with providing this supplemental medical opinion.  

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then address the following:

A.  Provide a diagnosis for any disability present at any time during the relevant appeal period (April 2004 to the present) resulting in the Veteran's described left leg pain.  

The reviewer should specifically confirm or rule out diagnoses of lumbar radiculopathy and posterior tibial nerve compression or impingement.  

The reviewer's attention is directed to  a VA thoracolumbar spine examination reports from August 2013 and a DBQ from March 2014 finding mild sciatic nerve involvement/radiculopathy and diagnosing lumbar radiculopathy, respectively; a February 2012 private chiropractic evaluation record diagnosing chronic sciatica secondary to degenerative disc disease of the lumbar spine; and a November 2012 private MRI report stating that findings raised visual suspicion of compression or impingement of posterior tibial nerve and its branches.

A number of VA peripheral nerve examination reports include conclusions that the Veteran does not have a left lower extremity nerve disability or sciatica/lumbar radiculopathy.  The reviewer should address the contradictory evidence of record when discussing how he or she reached their diagnostic conclusion(s).

B.  For any diagnosis identified above, please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during or was caused by the Veteran's military service, including an incident during which she twisted her left ankle and broke her 5th toe.  

C.  For any diagnosis identified above, please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability is caused or aggravated by another of the Veteran's service-connected disabilities, including status post fifth metatarsophalangeal joint fracture of the left foot with mild peroneal tendonitis, and lumbosacral strain.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

The reviewer should consider the full evidence of record, and not limit their review to the specific evidence highlighted by the Board in these remand instructions.

The reviewer must include in the medical report the rationale for any opinion expressed, along with citation to specific evidence in the claims file and relevant medical treatise evidence as necessary.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

4. Conduct any necessary development then adjudicate the referred issues of whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a left ankle disability.

5.  After completing all the above, conduct any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claims of entitlement to service connection for a left lower extremity nerve disability and entitlement to a disability rating in excess of 20 percent for service-connected status post fifth metatarsophalangeal joint fracture of the left foot with mild peroneal tendonitis.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


